TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-01-00386-CR




                                 Marcelino Martinez, Appellant

                                                 v.

                                   The State of Texas, Appellee




     FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
        NO. 20,272-CR, HONORABLE EDWARD P. MAGRE, JUDGE PRESIDING




               A jury found appellant Marcelino Martinez guilty of aggravated sexual assault of a

child and assessed punishment at imprisonment for eighteen years. See Tex. Pen. Code Ann. § 22.021

(West Supp. 2002). Appellant’s retained attorney filed a brief concluding that the appeal is frivolous

and without merit. See Anders v. California, 386 U.S. 738 (1967). The brief presents a professional

evaluation of the record demonstrating why there are no arguable grounds to be advanced. See

Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie

v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim.

App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). A copy of counsel’s brief

was delivered to appellant.

               We have reviewed the record and counsel’s brief and agree that the appeal is frivolous

and without merit. Counsel’s motion to withdraw is granted.
              The judgment of conviction is affirmed.




                                              __________________________________________

                                              David Puryear, Justice

Before Justices Kidd, Patterson and Puryear

Affirmed

Filed: April 18, 2002

Do Not Publish




                                                 2